UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              ϱͬϭϬͬϮϬϮϭ
 Christian Sanchez, on behalf of himself and
 all others similarly situated,                                 1:20-cv-10455 (PGG) (SDA)

                                Plaintiff,
                                                               ORDER
                    -against-

 Peavey Electronics Corporation,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       In accordance with the Case Management Plan, the parties were to file a joint letter on

May 6, 2021 regarding the status of discovery. (ECF No. 10.) In view of the Court’s subsequent

adjournment of Defendant’s time to respond to the Complaint (see ECF No. 16), the deadline for

the parties to file a joint status report is adjourned until June 15, 2021.

SO ORDERED.

DATED:         New York, New York
               May 10, 2021

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
